Citation Nr: 0431332	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for service-
connected Hodgkin's lymphoma, as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to October 
1968.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO).

A rating decision dated in July 2002 granted service 
connection for bilateral hearing loss, effective in November 
2001, and evaluated the hearing loss as noncompensable.  The 
veteran filed a timely notice of disagreement with this 
decision in August 2002, and a statement of the case was 
issued by the RO in December 2002.  Subsequently, in January 
2003, the veteran's representative filed a statement in 
support of the veteran's claims in lieu of VA form 646, 
claiming the "issue in contention" was entitlement to 
service connection for bilateral hearing loss and Hodgkin's 
lymphoma.  (Emphasis added.)  Governing statutory and 
regulatory provisions require the submission, following 
promulgation of an adverse rating action and adequate notice 
thereof, of a notice of disagreement and, following issuance 
of a statement or supplemental statement of the case, a 
substantive or formal appeal, within the specific time limits 
established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.302 (2004). Thus, an appeal consists of a timely 
filed notice of disagreement, and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2004).

As service connection has already been established for 
hearing loss in July 2002, and a VA form 9, or substantive 
appeal, was submitted, also in January 2003, on the sole 
issue of entitlement to an initial compensable rating for 
Hodgkin's lymphoma, the January statement in lieu of VA 646 
cannot be construed as a substantive appeal on the issue of a 
compensable evaluation for bilateral hearing loss.  See 38 
C.F.R. § 20.202.  Consequently, the Board does not have 
jurisdiction of the issue of entitlement to a compensable 
evaluation for service-connected bilateral hearing loss.  See 
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.101, 20.200, 20.202, 20.302 (2004).


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands the claim of entitlement to an 
initial compensable rating for skin cancer to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the VCAA and for further and complete 
development of the evidence to assist in a thorough 
evaluation of all material facts when issuing a decision on 
the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2004).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

The veteran served on active duty from March 1966 to October 
1968.  Service connection was established for Hodgkin's 
lymphoma, in July 2002, effective from November 2001, and a 
non-compensable evaluation was assigned.  The veteran's 
Hodgkin's disease is rated under 38 C.F.R. § 4.117, 
Diagnostic Code 7709, which directs the condition to be 
evaluated as 100 percent disabling under specific conditions.  
A 100 percent disability evaluation is assigned for Hodgkin's 
lymphoma with active disease, or during a treatment phase.  
38 C.F.R. § 4.117, Diagnostic Code 7709 (2004).  A Note to 
Diagnostic Code 7709 provides that a 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Id.  Six months after 


discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Id.  
Any change in the evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (2004) (Revisions of Decisions).  Id.  
If there has been no local recurrence or metastasis, the 
disability rating must be based on residuals.  Id.

The veteran claims that his service-connected Hodgkin's 
disease warrants a compensable evaluation.  The veteran 
underwent a VA medical examination to evaluate his Hodgkin's 
lymphoma in June 2002.  At this examination, the veteran 
indicated that he had followed a course of radiation therapy, 
and had reported for monthly follow up visits with his 
treating physician.  These monthly visits reportedly ceased 
approximately two months prior to the VA examination, or, in 
April 2002, and the veteran reported that a biannual follow 
up routine was in progress.  Further, although the medical 
evidence of record supports the conclusion that the veteran's 
Hodgkin's disease is in remission, after a thorough review of 
the claims file, the Board observes that there is no date of 
remission specified, leaving an element of the veteran's 
claim to speculation.

Neither the VA examination conducted in 2002 nor the private 
medical evidence associated with the claims file provides 
information essential to rating the veteran under the 
appropriate diagnostic code.  Accordingly, this case is 
remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  



2.  The veteran should be requested to 
identify all sources of medical treatment 
received from August 2000 to the present 
with regard to his service-connected 
Hodgkin's lymphoma, specifically, monthly 
follow up appointment reports, and any 
subsequent bi-annual follow up reports, to 
include the specific date of remission, 
and that he furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated 
under the diagnostic code applicable to 
the veteran's Hodgkin's disease under VA's 
SCHEDULE FOR RATING DISABILITIES codified in 38 
C.F.R. Part 4 (2004).  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review. 



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


